--------------------------------------------------------------------------------


EXHIBIT 10.8


RIVERCHASE BUSINESS PARK


WAREHOUSE LEASE

     THIS LEASE, (“Lease”), made and entered into as of this 12th day of July,
2000, by and between Landlord and Tenant as specified in Items 1 and 2 of the
Definitions appearing in Section 1.1 hereof.

     Landlord hereby demises and rents unto Tenant, and Tenant hereby leases
from Landlord, certain Premises now existing in Landlord’s Warehouse Center
(“Center”), as described in Item 3 of the Definitions appearing in Section 1.1
hereof, and upon the terms, covenants and conditions contained herein.


ARTICLE 1
EXHIBITS, PREMISES, USE OF PREMISES AND TERM


SECTION 1.0  COVENANTS OF LANDLORD’S AUTHORITY


        Landlord represents and covenants that; (a) prior to commencement of the
Lease term, it will have either good title to or a valid leasehold interest in
the land and building of which the Premises form a part; and (b) upon performing
all of its obligations hereunder, Tenant shall peacefully and quietly have, hold
and enjoy the Premises for the term of this Lease.



SECTION 1.1 DEFINITIONS

        The following items shall be defined or be referred to as indicated
below for the purposes of this Lease and the Exhibits attached hereto:


Item 1 - Landlord: RBP, LLC an Alabama Limited Liability Company
Post Office Box 187
Birmingham, Alabama 35201-0187


Item 2 - Tenant: BioCryst Pharmaceuticals, Inc.
2190-B Parkway Lake Drive
Hoover, Alabama 35244


Item 3 - Center: Riverchase Business Park


  Premises (Section 1.3): Suite #'s 2190 A, B, H, 2192 A, C, K having a gross
leaseable area of approximately 50,150 square feet


  Item 4 - Use of Premises (Section 1.4): Research and development of
pharmaceuticals and any other related purpose approved by Landlord.


  Item 5 - Tenant’s Trade Name: BioCryst Pharmaceuticals, Inc.


  Item 6 - Lease Term (Section 1.5) 10 years and -0- months


  Item 7 - Lease Commencement Date (Section 1.5): July 1, 2000
              Lease Expiration Date (Section 1.5): June 30, 2010


  Item 8 - Rent Commencement Date (Section 1.6): July 1, 2000


  Item 9 - Total Fixed Minimum Rent (See Addendum to Lease Exhibit D)


--------------------------------------------------------------------------------

  Item 10 - Fixed Minimum Rent Increase(s) – (See Addendum to Lease Exhibit D)
                Adjustment Dates:
                Basic Standard:


  Item 11 - Security Deposit (Section 10.1): $21,400.00 (transferred from
previous lease dated January 17, 1992).


  Item 12 - Tenant’s Participation in Real Estate Taxes (Section 4.2):
                Base Year - 2000


  Item 13 - Common Area Maintenance (Section 1.2) (payable quarterly)


Item 14 - Notices
(Section 12.1)
Tenant: BioCryst Pharmaceuticals, Inc.
2190 – B Parkway Lake Drive
Hoover, Alabama 35244


          Landlord’s           Agent: Engel Realty Company, Inc.
P. O. Box 187
Birmingham, Alabama 35201-0187


          Landlord: RBP, LLC, an Alabama Limited Liability Company
951 Eighteenth Street South
Birmingham, Alabama 35205


  NOTE: Please send all rent payments to the Landlord’s Agent’s address.


  Item 15 - Additional Terms: None



SECTION 1.2 COMMON AREA MAINTENANCE - DEFINITIONS

     A. COMMON AREAS

     Landlord shall make available within the Center such Common Areas,
including but not limited to parking areas, driveways, truckways, delivery
passages, loading docks, pedestrian sidewalks and ramps, access and egress
roads, open and enclosed courts and malls, landscaped and planted areas, public
restrooms and other facilities, as Landlord in its sole discretion shall deem
appropriate.

     Landlord shall operate, manage, equip, light, repair and maintain said
Common Areas for their intended purposes in such manner as Landlord, in its
reasonable discretion, shall determine, and Landlord reserves the right from
time to time to make reasonable changes to the Common Areas, provided such
changes do not either (i) reduce the number of parking spaces available for
Tenant’s use, or (ii) materially adversely affect access to Tenant’s loading
docks, and Landlord shall not be subject to liability therefor nor shall Tenant
be entitled to any compensation or diminution or abatement of rent, nor shall
any such action be deemed an actual or constructive eviction of Tenant.

     B. USE OF COMMON AREAS

     During the term of this Lease only, Tenant and its permitted
concessionaires, officers, employees, agents, customers and invitees shall hav
the non-exclusive right, in common with Landlord and all others to whom Landlord
has or may hereafter grant rights, to use the Common Areas as designated from
time to time by Landlord, subject to such reasonable rules and regulations as
Landlord may from time to time impose in a uniform and non-discriminatory basis,
including, the designation of specific areas in which vehicles owned by Tenant,
its concessionaires, officers, employees and agents must be parked, provided
such designated parking areas are located in reasonably proximity to the
Premises. If Landlord shall designate such parking areas, and if any vehicle of
Tenant or permitted concessionaire, officer, employee or agent of Tenant is
parked in any other portion of the Center, Tenant shall pay to Landlord upon
demand the sum of Ten Dollars ($10.00) for each such vehicle for each day, or
part thereof, such vehicle is so parked, and Tenant hereby authorizes Landlord
to tow or cause any such vehicle to be towed from the Center, and agrees to
reimburse Landlord for the cost thereof upon demand, and to otherwise indemnify
and hold Landlord harmless with respect thereto. Tenant agrees after notice
thereof to abide by such rules and regulations and to use its best efforts to
cause Tenant’s permitted concessionaires, officers, employees, agents, customers
and invitees to conform thereto. Tenant shall, upon request, furnish to Landlord
the license numbers of the vehicles operated by Tenant and its concessionaires,
officers, employees and agents. Landlord may at any time close temporarily any
Common Area to make repairs or changes, to prevent the acquisition of public
rights in such areas and to discourage non-customer parking, and Landlord shall
not be subject to liability therefor nor shall any action be deemed an actual or
constructive eviction of Tenant. Landlord may do such other acts in and to the
Common areas as in its judgment may be desirable to improve the convenience
thereof. Tenant shall not at any time interfere with the rights of Landlord and
other Tenants, its and their concessionaires, officers, employees, agents,
customers, and invitees, to use any part of the parking areas and other Common
Areas. Neither Tenant nor Tenant’s employees, concessionaires, officers or
agents may solicit business in the parking lot or other Common Areas or
distribute any handbills or other advertising matter in such areas or place any
handbills or advertising matter in or on any vehicles parked therein without
Landlord’s prior written consent.

--------------------------------------------------------------------------------

     Landlord reserves the right to grant to third persons the non-exclusive
right to cross over and use in common with Landlord and all tenants of the
Center the Common Areas as designed from time to time by Landlord.

     C. CHARGE FOR COMMON AREAS


  Tenant’s pro rata share of the Common Areas costs shall be the portion of such
costs which the floor area of the Premises bears to the gross leaseable area in
the Center. Tenant shall pay to Landlord, in the manner provided below, Tenant’s
pro rata share of the Common Area maintenance costs as such terms are defined as
follows: All costs and expenses paid or incurred by Landlord, its agents or any
contractor employed by Landlord directly related to the day-to-day operation,
maintenance, managing, equipping, insuring, repairing and replacing the Common
Areas. Such costs and expenses shall include but not be limited: Maintaining
lighting fixtures, including costs of light bulbs and electric current
(provided, however, that if a Tenant requires that the Center remain illuminated
after 11 p.m., Tenant shall be responsible for the cost allocable to said
requirement), repairing, replacing and maintaining all fire sprinkler systems
and other similar fire prevention equipment and systems serving the Center,
salaries and related costs of all on-site personnel, repairs and maintenance,
costs and expenses of planting, maintaining, replanting and replacing flowers
and other landscaping, sound systems, removal of trash, rubbish, garbage and
other refuse, cleaning, supplies, uniforms and dry cleaning thereof, premiums
for liability, fire, hazard, sign and other property related insurance, costs of
operating, maintaining and repairing truck serviceways, tunnels, loading docks,
retaining walls, pedestrian malls (open or enclosed, courts, plazas, stairs,
ramps, sidewalks, washrooms and other elements of the Common Areas, illumination
and maintenance of signs equipment depreciation, comfort and first-aid stations,
parcel pick-up stations, service contracts with independent contractors, capital
expenditures required under any governmental law, rule or regulation that was
not applicable to the building at the time it was originally constructed, and
administrative and overhead costs equal to fifteen percent (15%) of the total
costs of operating and maintaining the Common Areas. With respect to any capital
improvements, the amortized cost of capital improvements (as distinguished from
replacement parts or components installed in the ordinary course of business)
made to the Center which are: (a) performed primarily to reduce operating
expense costs or otherwise improve the operating efficiency of the Center; or
(b) required to comply with any laws that are enacted, or first interpreted to
apply to the Center after the date of this Lease; or (c) replacement of light
standards, fixtures and equipment; or (d) repair or repaving of any parking
areas shall be amortized by Landlord over the lesser of the Payback Period
(defined below) or 5 years. The amortized cost of capital improvements may, at
Landlord’s option, include actual or imputed interest at the rate that Landlord
would reasonably be required to pay to finance the cost of the capital
improvement. “Payback Period“means the reasonably estimated period of time that
it takes for the cost savings resulting from a capital improvement to equal the
total cost of the capital improvement.


  Expenses shall not include: the cost of capital improvements (except as set
forth above); depreciation; interest (except as provided above for the
amortization of capital improvements); principal payments of mortgage and other
non-operating debts of Landlord; the cost of repairs or other work to the extent
Landlord is reimbursed by insurance or condemnation proceeds; costs in
connection with leasing space in the Building, including brokerage commissions;
lease concessions, including rental abatements and construction allowances,
granted to specific tenants; costs incurred in connection with the sale,
financing or refinancing of the Center; fines, interest and penalties incurred
due to the late payment of taxes or expenses; organizational expenses associated
with the creation and operation of the entity which constitutes Landlord; or any
penalties or damages that Landlord pays to Tenant under this Lease or to other
tenants in the Center under their respective leases. If the Center is not at
least 95% occupied during any calendar year or if Landlord is not supplying
services to at least 95% of the total rentable square footage of the Center at
any time during a calendar year, expenses shall, at Landlord’s option, be
determined as if the Building had been 95% occupied and Landlord had been
supplying services to 95% of the rentable square footage of the Center during
that calendar year.


--------------------------------------------------------------------------------

     D. COMMON AREA MAINTENANCE COSTS

     Tenant, for each Lease Year or Partial Lease Year, during the term of this
Lease or any renewal thereof, shall pay to Landlord its proportionate share, as
hereinafter defined, of the annual Common Area Maintenance assessed or levied
against the land and buildings of the Center. Tenant’s proportionate share for
said Common Area Maintenance for each Lease Year or Partial Lease Year of the
term of this Lease or any renewal thereof shall be determined by dividing the
total number of square feet in the Premises by the total number of square feet
of all leaseable building space within the Building. Any payments due by Tenant
hereunder shall be made during each Lease Year or Partial Lease Year of the term
of this Lease or any renewal thereof within Thirty (30) days after Tenant’s
receipt of Landlord’s written certification of the amount due. Tenant’s share
shall be prorated in the event Tenant is required to make such payment for a
Partial Lease Year.

     If the Lease expires during a Partial Lease Year, Landlord shall bill
Tenant, not more than sixty (60) days prior to the expiration date of the Lease,
for its estimated pro rata share of Common Area Maintenance for the Partial
Lease Year. Tenant shall remit full payment to Landlord within fifteen (15) days
after receipt of such bill. If Tenant fails to remit such full payment to
Landlord, Landlord, in its sole discretion, may deduct the amount due from
Tenant’s Security Deposit and be entitled to all other rights and remedies
hereunder for Tenant’s default.


SECTION 1.3 PREMISES LEASED BY TENANT

     a. The premises leased by Tenant are located at the Center set forth in
Item 3 of the Definitions, which Premises are particularly described in Item 3
of the Definitions.


  The boundaries and location of the Premises are cross-hatched on the Site plan
diagram of the Center (Exhibit “B”), which sets forth the general layout of the
Center, but shall not be deemed to be a warranty, representation, or agreement
upon the part of the Landlord that said Center will be exactly as indicated on
said diagram.


     The Premises includes, for the purpose of this Lease, the Premises within
Landlord’s Center leased to Tenant herein and shall extend to the exterior faces
of all walls or to the building line where there is no wall, or to the center
line of those walls separating the Premises from other Premises in the Center,
together with the appurtenances specifically granted in this Lease, but
reserving and excepting to Landlord the use of the exterior walls and the roof
and the right to install, maintain, use, repair and replace pipes, ducts,
conduits, and wires leading through the Premises in locations which will not
materially interfere with Tenant’s use thereof and serving other parts of the
Center.


SECTION 1.4 USE OF PREMISES

     The Premises shall be used and occupied only for the purpose as specified
in Item 4 of the Definitions and for no other purpose or purposes without
Landlord’s prior written consent. Tenant shall, at its own risk and expense,
obtain all governmental licenses and permits necessary for such use.


SECTION 1.5 LEASE TERM

     The term of this Lease shall be for the period specified in Item 6 of the
Definitions commencing and expiring as provided in Item 7 of the Definitions,
unless sooner terminated or extended as hereinafter provided.


SECTION 1.6 RENT COMMENCEMENT DATE

     Tenant shall commence payment of Rent at the earlier of (a) the date
specified in Item 8 of the Definitions, or (b) the date when the Tenant shall
occupy the Premises, which date shall be agreed to by both parties in writing no
later than five (5) days after Tenant opens for business. If the Rent
Commencement Date falls on a day other than the first day of a calendar month,
the Fixed Minimum Rent for such month shall be prorated on a per diem basis,
calculated on the basis of thirty (30) day month.

--------------------------------------------------------------------------------


SECTION 1.7 LEASE YEAR

     For purposes of this Lease, the term Lease Year is defined to mean a
calendar year (beginning January 1 and extending through December 31 of any
given year). Any portion of a year which is less than a Lease Year, that is,
from the Lease Commencement Date through the next December 31, and from the last
January 1, falling within the term of the Lease through the last day of the
term, shall be defined as a Partial Lease Year.


SECTION 1.8 ACCEPTANCE OF PREMISES

     Tenant acknowledges that it has fully inspected and accepts the Premises in
their present condition and “as is”, and that the same are suitable for the use
specified in Item 4 of the Definitions.


ARTICLE II
RENT


SECTION 2.1 FIXED MINIMUM RENT

     The total Fixed Minimum Rent for the Lease Term as specified in Item 9 of
the Definitions shall be payable by Tenant as specified in Item 9 of the
Definitions.

     The phrase “Fixed Minimum Rent” shall be the Fixed Minimum Rent above
specified, payable monthly in advance on the first day of each month, without
prior demand therefor and without any deduction or setoff whatsoever. In
addition, Tenant covenants and agrees to pay Landlord all applicable sales or
other taxes that may be imposed on the above specified rents or payments
hereinafter provided for to be received by Landlord when each such payment is
made. If Tenant pays any installment of Fixed Minimum Rent or any other sum by
check and such check is returned for insufficient funds or other reasons not the
fault of Landlord, then Tenant shall pay to Landlord on demand a processing fee
of $25.00 per returned check. Landlord, at its option, may subtract any such
processing fee from any Security Deposit held by Landlord, and, in such event,
Tenant shall deposit a like amount with Landlord in accordance with the terms of
Section 10.1.


SECTION 2.2 LATE PAYMENT PENALTY

     Should Tenant fail to pay when due any Installment of Fixed Minimum Rent or
any other sum payable to Landlord under the terms of this Lease, then Landlord
shall assess a servicing fee of Fifty Dollars ($50.00) per month from and after
the Fifth (5th) day following the date on which any sum shall be due and
payable, until the required payments are made. Landlord, at its option, may
subtract any such amount that is not paid from any Security Deposit held by
Landlord and, in such event, Tenant shall deposit a like amount with Landlord in
accordance with the terms of Section 10.1 herein. Should Tenant remit a partial
payment for any outstanding Fixed Minimum Rent or Additional Rent due, Landlord
shall apply said partial payment to the outstanding Fixed Minimum Rent or
Additional Rent as Landlord deems necessary in its sole discretion.


SECTION 2.3 ADDITIONAL RENT - DEFINITION

     In addition to the foregoing Fixed Minimum Rent and Fixed Minimum Rent
Increase, all payments to be made under this Lease by Tenant to Landlord shall
be deemed to be and shall become Additional Rent hereunder and, together with
Fixed Minimum Rent, shall be included in the term “Rent” whenever such term is
used herein. Unless another time shall be herein expressly provided for the
payment thereof, any Additional Rent shall be due and payable on demand or
together with the next succeeding installment of Fixed Minimum Rent, which ever
shall first occur, together with all applicable state taxes, and Landlord, after
first giving Tenant not less than ten (10) days prior written notice and
opportunity to cure, shall have the right to pay or do any act which requires
the expenditure of any sums of money by reason of the failure or neglect of
Tenant to perform any of the provisions of this Lease, and in the event Landlord
elects to pay such sums or do such acts requiring the expenditure of monies, all
such sums so paid by Landlord, together with interest thereon, shall be deemed
to be Additional Rent and payable as such by Tenant to Landlord upon demand.

--------------------------------------------------------------------------------


ARTICLE III
UTILITY SERVICES


SECTION 3.1 UTILITIES

     Tenant agrees that it shall not install any equipment which will exceed or
overload the capacity of any existing utility facility and that if any equipment
installed by Tenant shall require additional utility facilities, the same shall
be installed at Tenant’s expense in accordance with plans and specifications to
be approved in writing by Landlord. Tenant shall promptly pay for all public
utilities rendered or furnished to the Premises from and after the date Tenant
assumes possession of the Premises (irrespective of whether Tenant shall have
opened for business in the Premises) including but not limited to water, gas,
electricity and sewer charges and all taxes thereon. Landlord, at its election,
may install re-registering meters and collect any and all charges aforesaid from
Tenant as and when bills are rendered by Landlord, making returns to the proper
public utility company or governmental unit, provided that Tenant shall not be
charged more than the rates it would be charged for the same services if
furnished direct to the Premises by such companies or governmental units.


SECTION 3.2 FURNISHING OF UTILITY SERVICE

     Any utility or related service, including a privately owned sewerage
disposal system, which Landlord elects to provide or cause to be provided to the
Premises, may be furnished by any agent employed by Landlord or by an
independent contractor selected by Landlord, and Tenant shall accept the same
therefrom to the exclusion of all other suppliers, provided that Tenant shall
not be charged a rate in excess of then prevailing competitive rates for the
same services if furnished direct to the Premises by public utility companies or
governmental units. The charges for such services so furnished shall be
Additional Rent due on the first day of the calendar month following rendition
of a bill therefor. Landlord may discontinue furnishing such services if the
same are not so paid for, upon not less than ten (10) days written notice to
Tenant, and no such discontinuation shall be deemed an eviction or render
Landlord liable to Tenant for damages or relieve Tenant from performance of its
obligations hereunder. Interruption or impairment of any such utility or related
service, caused or necessitated by repairs or improvements, or by hazards beyond
reasonable control of Landlord, shall not give rise to a right or cause of
action by Tenant against Landlord in damages or otherwise. Landlord may cease to
furnish any one or more of such services at any time without any responsibility
to Tenant except to connect the service facilities with other comparable sources
of supply for the services so discontinued.


ARTICLE IV
TAXES


SECTION 4.1 TENANT’S TAXES

     Tenant shall be liable for all taxes levied or assessed against personal
property, furniture or fixtures placed by Tenant in the Premises. If any such
taxes for which Tenant is liable are levied or assessed against Landlord or
Landlord’s property and if Landlord elects to pay the same or if the assessed
value of Landlord’s property is increased by inclusion of personal property,
furniture or fixtures placed by Tenant in the Premises, and Landlord elects to
pay the taxes based on such increase, Tenant shall pay to Landlord upon demand
that part of such taxes.


SECTION 4.2 TENANT’S PARTICIPATION IN REAL ESTATE TAXES

     Landlord will pay in the first instance all real property taxes, including
extraordinary and/or special assessments (and all costs and fees incurred in
contesting the same), hereinafter collectively referred to as Real Estate Taxes,
which may be levied or assessed by the lawful tax authorities against the land,
the buildings, and all other improvements in the Center.

--------------------------------------------------------------------------------

     Tenant, for each Lease Year or Partial Lease Year, as defined in Section
1.7, during the term of this Lease or any renewal thereof, shall pay to Landlord
its proportionate share, as hereinafter defined, of the amount by which the
annual Real Estate Taxes assessed or levied against the land and buildings of
the Building exceed the Real Estate Taxes for the Base Year specified in Item 12
of the Definitions. Tenant’s proportionate share for said Real Estate Taxes for
each Lease Year or Partial Lease Year of the term of this Lease or any renewal
thereof shall be determined by dividing the total number of square feet in the
Premises by the total number of square feet of all leaseable building space
within the Building. Any payment due by Tenant hereunder shall be made during
each Lease Year or Partial Lease Year of the term of this Lease or any renewal
thereof within thirty (30) days after Tenant’s receipt of Landlord’s written
certification of the amount due. Tenant’s share shall be prorated in the event
Tenant is required to make such payment for a Partial Lease Year. In addition,
should the taxing authorities include in such Real Estate Taxes the value of any
improvements made by Tenant, or include machinery, equipment, fixtures,
inventory or other personal property or assets of the Tenant, then Tenant shall
also pay 100% of the Personal Property Taxes and Real Estate Taxes for such
items.

     If the Lease expires during a Partial Lease Year, Landlord shall bill
Tenant not more than sixty (60) days prior to the expiration date of the Lease
for its estimated pro rata share of Real Estate Taxes for the Partial Lease
Year. Tenant shall remit full payment to Landlord within fifteen (15) days after
receipt of such bill. If Tenant fails to remit such full payment to Landlord,
Landlord, in its sole discretion, may deduct the amount due from Tenant’s
Security Deposit and be entitled to all other rights and remedies hereunder for
Tenant’s default.


ARTICLE V
REPAIRS AND MAINTENANCE


SECTION 5.1 REPAIRS BY LANDLORD

     Landlord shall, at its expense, keep the foundations and the roof in good
order and repair, and shall make structural repairs and replacements necessary
to keep in good order and repair the Center and the pipes and ducts running
through the Premises and installed by Landlord, but not including Tenant’s
service connections therewith. In no event, however, shall Landlord be
responsible to Tenant for damages resulting from Landlord’s failure to make
repairs to the Center or the Premises unless Landlord shall have received
written notice of the request to make the repair and Landlord shall have failed
to act within 30 days to remedy the condition described in such notice (except
when the requested repair is of an emergency nature and Landlord shall to repair
the same within a reasonable period of time). Landlord shall not be liable for
any injury or damage to persons or property resulting from fire, explosion,
falling plaster, steam, gas, electricity, water, rain, or leaks from any part of
the Premises or from the pipes, appliances or plumbing works or from the roof,
street or subsurface or from any other place or by dampness or by any other
cause of whatsoever nature, unless directly caused by or attributable to
Landlord’s negligence or willful act or omission, but in no event shall Landlord
be liable for any consequential or speculative damages. All property of Tenant,
including merchandise and furnishings, kept or stored on the Premises shall be
so kept or stored at the risk of Tenant. If Landlord is required to make repairs
by reason of any act, omission or negligence of Tenant, any permitted
subtenants, concessionaires or their respective employees, agents, invitees,
licensees or contractors, the cost of such repairs shall be borne by Tenant and
shall be due and payable within ten (10) days after receipt of Landlord’s
notification of the amount due.


SECTION 5.2 REPAIRS AND MAINTENANCE BY TENANT

     Tenant shall make and pay for all repairs to the interior of the Premises
and shall replace all things necessary to keep the same in a good state of
repair, such as, but not limited to, all fixtures, furnishings, lighting, doors,
and store signs of Tenant. At its option, Landlord may supply the air
conditioning unit for the Premises and see, at its own cost, that said unit is
in good repair prior to Tenant’s occupancy. Tenant shall then maintain, replace
and keep in good repair all air conditioning, plumbing, heating and electrical
installations for the Premises. Any air conditioning unit supplied by Tenant
shall remain in the Premises for the duration of the Lease Term and any renewals
thereof, and shall become the property of the Landlord upon installation of such
unit. Tenant shall at all times keep the Premises and the immediate areas in
front, behind and adjacent to it, exterior entrances, exterior walls, all glass
and show windows, moldings and bulkheads, and all partitions, doors, floor
surfaces, fixtures, equipment and appurtenances thereof in good order, condition
and repair, and in a satisfactory condition of cleanliness, including reasonable
periodic painting of the interior and, if applicable, the exterior of the
Premises, damage by unavoidable casualty and reasonable wear and tear excepted.
Tenant shall be fully responsible and liable for the maintenance and lighting of
all its exterior signs, and shall periodically repaint metal surfaces that rust
or begin to deteriorate from any causes. Any damage to the exterior walls to
which a sign may be attached, including but not limited to rust stains and
structural cracking of the fascia, caused by Tenant’s use of such sign, shall be
repaired by Tenant at its own cost. Tenant shall make such other necessary
repairs in and to the Premises not specified in Section 5.1 hereof as the
responsibility of Landlord, and shall keep in force a standard maintenance
agreement with a company acceptable to Landlord on all air conditioning
equipment and provide a copy of said maintenance agreement to Landlord. In
addition to the foregoing, Tenant shall, to the extent it is not an obligation
of Landlord to maintain as a Common Area expense, repair and maintain fire
extinguishers and other fire prevention equipment, including, but not limited
to, a fire sprinkling system in the Premises, in accordance with the
recommendations or requirements of Landlord’s fire engineer or Landlord’s fire
insurance carrier or in accordance with any future recommendations of Landlord’s
fire insurance carrier or fire engineer, and in accordance with applicable
governmental codes.

--------------------------------------------------------------------------------

     If Tenant refuses or neglects to properly repair and/or maintain the
Premises as required herein and to the reasonable satisfaction of Landlord as
soon as reasonably possible after not less than thirty (30) days written demand,
Landlord may, but shall not be obligated to, make such repairs and/or
maintenance, without liability for any loss or damage that may accrue to
Tenant’s merchandise, fixtures, or other property or to Tenant’s business by
reason thereof, and upon completion thereof, Tenant shall pay Landlord’s costs
for making such repairs plus twenty percent (20%) for overhead, upon
presentation of the bill. Such bill shall include interest at the lesser of the
highest non-usurious rate permitted by applicable law or fifteen percent (15%)
per annum of the cost from the date of completion of repairs until the date
payment is received by Landlord.


SECTION 5.3 RIGHT OF ENTRY

     Landlord or its representatives, after reasonable prior notice to Tenant
(except in the case of any emergency, when no notice is required), shall have
the right to enter the Premises at reasonable hours of any day during the Lease
Term to: a) ascertain if the Premises are in proper repair and condition, and
further, Landlord or its representatives shall have the right, without
liability, to enter the Premises for the purpose of making repairs, additions or
alterations thereto or to the building in which the same are located, including
the right to take the required materials therefor into and upon the Premises
without the same constituting an eviction of Tenant in whole or in part, but in
doing so, Landlord shall use commercially reasonable efforts to make such
repairs and modifications in a fashion so as to not interfere with or disturb
Tenant’s operations and the Rent shall not abate while such repairs,
alterations, replacements or improvements are being made by reason of loss or
interruption of Tenant’s business due to the performance of any such work; and
b) show the Premises to prospective purchaser, lenders and tenants. If Tenant
shall not be personally present to permit an entry into said Premises when for
any reason an entry therein shall be permissible, Landlord may enter the same by
a master key or by the use of force without rendering Landlord liable therefor
and without in any manner affecting Tenant’s obligations under this Lease.
During the ninety (90) days prior to the expiration or earlier termination of
the Lease Term, Landlord may place a “For Lease” sign on the Premises.


SECTION 5.4 SIDEWALKS AND OUTSIDE AREAS

     Nothing shall be thrown or swept out of doors or windows of Tenant’s
Premises onto sidewalks, entrances, passages, courts, plazas or any of the
Common Areas. Tenant agrees to use reasonable diligence to keep the sidewalks
and outside areas immediately in front, behind and adjacent to the Premises
broom-clean and otherwise keep said areas free of trash, litter or obstruction
of any kind.


SECTION 5.5 REPLACEMENT OF GLASS

     At the commencement of the term of this Lease, all glass in the Premises
shall be in good condition scraped clean of any paint and undamaged. Tenant
shall at its own expense replace all glass thereafter broken or damaged ( except
for glass broken or damaged by a structural failure of the building ) with glass
of the same quality and physical properties.

--------------------------------------------------------------------------------


ARTICLE VI
ALTERATIONS, CHANGES AND IMPROVEMENTS


SECTION 6.1 ALTERATIONS, CHANGES, AND IMPROVEMENTS

     Tenant shall not make or permit any alterations, additions or improvements
to the Premises without the prior written consent of the Landlord. Consent for
minor alterations, additions or improvements will not be unreasonably withheld
or delayed by Landlord. Tenant shall have the right at all times to install
Tenant’s shelves, bins, machinery, air conditioning or heating equipment and
trade fixtures, hereinafter collectively called “Tenant’s Trade Fixtures,”
provided Tenant complies with all applicable governmental laws, ordinances and
regulations and all Landlord Rules & Regulations as per attached Exhibit C,
further provided that such installations by Tenant shall not overload, damage or
deface the Premises. Provided Tenant is not in default of any of the terms,
conditions or covenants of this Lease, Tenant shall have the right to remove at
the termination of this Lease any of Tenant’s Trade Fixtures installed,
including any extra air conditioning and heating equipment installed and paid
for by Tenant, if any (as specifically differentiated from any such equipment
owned or installed by Landlord, and provided further, that Tenant shall
immediately repair at its own expense any damage caused by such removal and
leave the Premises in a broom-clean and orderly condition. All such work shall
be done at such times and in such manner as shall minimize any inconvenience to
other occupants of the Center of which the Premises is a part. All alterations,
additions and improvements made by Tenant (other than Installation of Tenant’s
Trade Fixtures) shall become the property of Landlord upon the termination of
this Lease or Landlord may require Tenant to remove such alterations, additions
and improvements and any other property placed in or on the Premises by Tenant
and restore the Premises to its original condition. Notwithstanding any
provision of this Lease seemingly to the contrary, Tenant shall never, under any
circumstances, have the power to subject the interest of Landlord in the
Premises to any mechanics’ or materialmen’s liens or liens of any kind, nor
shall any provision contained in this Lease ever be construed as empowering the
Tenant to encumber or cause the Landlord to encumber the title or interest of
Landlord in the Premises.

     Except as described in the Addendum, Tenant hereby expressly acknowledges
and agrees that no alterations, additions repairs or improvements to the
Premises of any kind are required or contemplated to be performed as a
prerequisite to the execution of this Lease and the effectiveness thereof
according to its terms or in order to place the Premises in a condition
necessary for the use of the Premises for the purposes set forth in this Lease,
that the Premises are presently complete and usable for the purpose set forth in
this Lease and that this Lease is in no way conditioned on Tenant making or
being able to make alterations, additions, repairs or improvements to the
Premises, unless otherwise specified under the Special Provisions section of the
Definitions, notwithstanding the fact that alterations, repairs, additions or
improvements may be made by Tenant, for Tenant’s convenience or for Tenant’s
purposes, subject to Landlord’s prior written consent, at Tenant’s sole cost and
expense. Landlord’s approval of any plans, specifications or work drawings shall
create no responsibility or liability on the part of the Landlord for their
completeness, design sufficiency or compliance with all laws, rules and
regulations of governmental agencies or authorities. Landlord acknowledges that
it has approved the plans for the work Tenant is presently making to the
Premises, as contemplated by the addendum.

     Tenant shall have no authority, expressed or implied, to create or place
any lien or encumbrance of any kind or nature whatsoever upon, or in any manner
to bind the interests of Landlord in the Premises or to charge the rentals
payable hereunder for any claim in favor of any person dealing with Tenant,
including those who may furnish materials or perform labor for any construction
or repairs, and each such claim shall affect and each such lien shall attach to,
if at all, only the leasehold interest granted to Tenant by this instrument.
Tenant covenants and agrees that it will pay or cause to be paid all sums
legally due and payable by it on account of any labor performed or materials
furnished in connection with any work performed or materials furnished in
connection with any work performed on the Premises on which any lien is or can
be validly and legally asserted against its leasehold interest in the premises
or the improvements thereon and that it will save and hold Landlord harmless
from any and all loss, cost or expense based on or arising out of asserted
claims or liens against the leasehold estate or against the right, title and
interest of the Landlord in the premises or under the terms of this lease.
Tenant agrees to give Landlord immediate written notice if any lien or
encumbrance is placed on the Premises resulting directly or indirectly form any
act or omission of Tenant.

--------------------------------------------------------------------------------


ARTICLE VII
INSURANCE AND INDEMNITY


SECTION 7.1 TENANT’S INSURANCE

     Tenant shall maintain, at its own cost and expense, with responsible
companies approved by Landlord, commercial general liability insurance, insuring
Landlord and Tenant, as their interests may appear, against all claims, demands
or actions for bodily injury, personal injury or death of any one person in an
amount of not less than $1,000,000.00; and for bodily injury, personal injury or
death of more than one person in any one accident in an amount of not less than
$2,000,000.00; and for damage to property in an amount of not less than
$500,000.00. Landlord shall have the right to direct Tenant to increase coverage
within reasonable amounts whenever it considers them inadequate. Such liability
insurance shall also cover and include all exterior signs maintained by Tenant.
The policy of insurance may be in the form of a general coverage or floater
policy covering these and other premises, provided that Landlord is specifically
insured therein. Tenant shall carry like coverage against loss or damage by
boiler or compressor or internal explosion of boilers or compressors, if there
is a boiler or compressor in the Premises. Tenant shall maintain insurance
covering all glass forming a part of the Premises including plate glass in the
Premises and fire insurance against loss or damage by fire or windstorms, with
such endorsements for extended coverage, vandalism, malicious mischief and
special extended coverage as Landlord may require, covering 100% of the
replacement costs of any items of value, including but not limited to signs,
stock, inventory, fixtures, improvements, floor coverings and equipment. All of
said insurance shall be in form and in responsible companies satisfactory to
Landlord, and shall provide that it will not be subject to cancellation,
termination or change except after at least thirty (30) days’ prior written
notice to Landlord. Any insurance procured by Landlord or Tenant as herein
required shall contain an express waiver of any right of subrogation by the
insurance company against Landlord. Certificates of insurance, together with
satisfactory evidence of the payment of the premiums thereon, shall be deposited
with Landlord on the day Tenant begins operations. Thereafter, Tenant shall
provide Landlord with evidence of proof of payment upon renewal of any such
policy, not less than thirty (30) days’prior to expiration of the term of such
coverage. In the event Tenant fails to obtain or maintain the insurance required
hereunder, Landlord may obtain same and any costs incurred by Landlord in
connection therewith shall be payable by Tenant upon demand. Landlord shall
maintain a like amount of commercial general liability insurance covering the
Center, including, but not limited to sidewalks and parking lots.


SECTION 7.2 EXTRA HAZARD INSURANCE PREMIUMS

     Tenant agrees that it will not keep, use, sell or offer for sale in or upon
the Premises any article or permit any activity which may be prohibited by the
standard form of fire or public liability insurance policy. Tenant agrees to pay
any increase in premiums for fire and extended coverage or public liability
insurance which may be carried by Landlord on the Premises or the Center of
which they are a part, resulting from the type of merchandise sold or services
rendered by Tenant or activities in the Premises, whether or not Landlord has
consented to the same. In determining whether increased premiums are the result
of Tenant’s use of the Premises, a schedule, issued by the organization making
the insurance rate on the Premises, showing various components of such rate,
shall be conclusive evidence of the several items and charges which make up the
fire and public liability insurance rate on the Premises.

     Tenant shall not knowingly use or occupy the Premises or any part thereof,
or suffer or permit the same to be used or occupied for any business or purpose
deemed extra hazardous on account of fire or otherwise. In the event Tenant’s
use and/or occupancy causes any increase of premium for the fire, boiler and/or
casualty rates on the Premises or any part thereof above the rate for the normal
occupancy legally permitted in the Premises, Tenant shall pay such additional
premium on the fire, boiler and/or casualty insurance policy that may be carried
by Landlord for its protection. Bills for such additional premiums shall be
rendered by Landlord to Tenant and shall be due from and payable by Tenant
within fifteen (15) days after received in writing. Failure to pay amounts due
hereunder shall be default by Tenant under this Lease. Landlord has received no
notice from its insurance carrier of any increase in Landlord’s insurance costs
resulting from the nature of Tenant’s occupancy of the Premises.


SECTION 7.3 INDEMNITY

     a. Tenant during the term hereof shall indemnify and save harmless Landlord
from and against any and all claims and demands whether for injuries to persons
or loss of life, or damage of property, occurring within the Premises or the
Center and arising out of the use and occupancy of the Premises by Tenant, or
occasioned wholly or in part by any act or omission of Tenant, its subtenants,
agents, contractors, employees, servants, lessees or concessionaires, excepting,
however, such claims and demands, whether for injuries to persons or loss of
life, or damage to property, caused by the negligence of Landlord. In case
Landlord shall, without fault on its part, be made a party to any litigation
commenced by or against Tenant, then Tenant shall protect and hold Landlord
harmless and shall pay all costs, expenses and reasonable attorneys’ fees that
may be incurred or paid by Landlord in enforcing the covenants and agreements of
this Lease.

--------------------------------------------------------------------------------

     b. Landlord hereby agrees to indemnify Tenant, its officers, employees and
directors, from and against: (a) all claims resulting from or alleged to have
resulted from any breach, violation or non-performance of any covenant or
obligation on the part of Landlord contained in this Lease, and (b) all claims
of injury or damage to person or property to the extent that any such damage or
injury; (i) may be incident to, arise out of, or be proximately caused, wholly
or in part, by an act, omission, negligence or misconduct on the part of
Landlord or any of its partners, officers, employees, agents or contractors,
(ii) may be the proximate result of the violation by Landlord or any of its
partners, officers, employees, agents or contractors, of any governmental laws,
rules or regulations, or the rules and regulations included in this Lease (as
such rules and regulations may hereafter at any time or from time to time be
amended or supplemented), or (iii) may in any other way arise from or out of the
construction activities, occupancy or use by Landlord or any of its partners,
officers, employees, agents or contractors, of the Premises.


SECTION 7.4 DEFINITION AND LIABILITY OF LANDLORD

     The term Landlord as used in this Lease means only the owner or the
mortgagee in possession for the time being of the center in which the Premises
are located or the owner of a leasehold interest in the Center and/or the land
thereunder so that in the event of sale of the Center or an assignment of this
Lease, or a demise of the Center and/or land, Landlord shall be and hereby is
entirely freed and relieved of all obligations of Landlord hereunder arising
after such transfer, provided the transferee agrees in writing to assume all
obligations of the Landlord hereunder, and it shall be deemed without further
agreement between the parties and such purchaser(s), assignee(s) or lessee(s)
that the Purchaser, assignee or lessee has assumed and agreed to observe and
perform all obligations of Landlord hereunder.

     It is specifically understood and agreed that there shall be no personal
liability on Landlord in respect to any of the covenants, conditions or
provisions of this Lease; in the event of a breach or default by Landlord of any
of its obligations under this Lease, Tenant shall look solely to the equity of
Landlord in the Center for the satisfaction of Tenant’s remedies.


ARTICLE VIII
DAMAGE, DESTRUCTION AND CONDEMNATION


SECTION 8.1 DAMAGE OR DESTRUCTION BY FIRE OR OTHER CASUALTY

A. Tenant shall give prompt notice to Landlord in case of fire or other damage
to the Premises or the Center containing the Premises. In the event the Premises
are damaged by fire, explosion, flood, tornado or by the elements, or through
any casualty, or otherwise, after the commencement of the term of this Lease,
the Lease shall continue in full force and effect. If the extent of the damage
is less than fifty percent (50%) of the cost of replacement of the Premises, the
damage shall promptly be repaired by Landlord at Landlord’s expense, provided
that Landlord shall not be obligated to expend for such repair in an amount in
excess of the insurance proceeds recovered or recoverable as a result of such
damage, and that in no event shall Landlord be required to replace Tenant’s
stock in trade, fixtures, furniture, furnishings, floor coverings and equipment.
Landlord must complete all such repairs within two hundred seventy (270) days
after the date of the casualty, and if Landlord shall fail to do so, Tenant may
elect to terminate this Lease at any time thereafter. In the event of any such
damage and (a) Landlord is not required to repair as hereinabove provided, or
(b) the Premises shall be damaged to the extent of fifty percent (50%) or more
of the cost of replacement, or (c) the building of which the Premises are a part
is damaged to the extent of twenty-five percent (25%) or more of the cost of
replacement, or (d) all buildings (taken in the aggregate) in the Center shall
be damaged to the extent of more than twenty-five Percent (25%) of the aggregate
cost of replacement, Landlord must elect either to repair or rebuild the
Premises or the building or buildings, or to terminate this Lease, such notice
of such election must be given to Tenant within ninety (90) days after the
occurrence of the event causing the damage.


B. If the casualty, repairing or rebuilding shall render the Premises
untenantable, in whole or in part, a proportionate abatement of the Fixed
Minimum all Rent shall be allowed from the date when the damage occurred until
the date Landlord completes the repairing or rebuilding, said proportion to be
computed on the basis of the relation which the gross square foot area of the
space rendered untenantable bears to the floor area of the Premises.


--------------------------------------------------------------------------------

C. In the event the Premises or the building(s) shall be damaged in whole or in
substantial part within the last twenty-four (24) months of the original term,
or within the last twenty-four (24) months of the last renewal term, if renewals
are provided for herein, Landlord shall have the option, exercisable within
ninety (90) days following such damage, of terminating this Lease, effective as
of the date of receipt of mailing notice to Tenant thereof. If any such
termination occurs during the initial term, any options for renewal shall
automatically be of no further force or effect.


D. No damage or destruction of the Premises or the building(s) shall allow
Tenant to surrender possession of the Premises nor affect Tenant’s liability for
the payment of Rent or any other covenant contained herein, except as may be
specifically provided in this Lease. Notwithstanding any of the provisions
herein to the contrary, Landlord shall have no obligation to rebuild the
Premises or the building(s) and may at its own option cancel this Lease unless
the damage or destruction is a result of a casualty covered by Landlord’s
insurance policy.



SECTION 8.2 CONDEMNATION

(a) Total: In the event the entire Premises shall be appropriated or taken under
the power of eminent domain by any public or quasi-public authority, this Lease
shall terminate and expire as of the date of title vesting in such proceeding,
and Landlord and Tenant shall thereupon be released from any further liability
hereunder.


(b) Partial: If any part of the Premises shall be taken as aforesaid, and such
partial taking shall render that Portion not so taken unsuitable for the
business of Tenant, as reasonably determined by Landlord, then this Lease and
the term herein shall cease and terminate as aforesaid. If such partial taking
is not extensive enough to render the Premises unsuitable for the business of
Tenant, then this Lease shall continue in effect, except that the Fixed Minimum
Rent shall be reduced in the same proportion that the floor area of the Premises
taken bears to the original floor area leased and Landlord shall, upon receipt
of the award in condemnation, make all necessary repairs or alterations to the
building in which the Premises are located so as to constitute the portion of
the building not take a complete architectural unit, but such work shall not
exceed the scope of the work to be done by Landlord in originally constructing
said building, nor shall Landlord, in any event, be required to spend for such
work an amount in excess of the amount received by Landlord as damages for the
part of the Premises so taken. “Amount received by Landlord” shall mean that
part of the award in condemnation that is free and clear to Landlord of any
collection by mortgagee for the value of the diminished fee.


(c) Termination: If more than Twenty Percent (20%) of the floor area of the
building in which the Premises are located shall be taken as aforesaid, Landlord
may, by written notice to Tenant, terminate this Lease, such termination to be
effective as aforesaid.


(d) Rent on Termination: If this Lease is terminated as provided in this
paragraph, the Rent shall be paid up to date that possession is so taken by
public authority and Landlord shall make an equitable refund of any Rent paid by
Tenant in advance.


(e) Award: Tenant shall not be entitled to and expressly waives all claim to any
condemnation award for any taking, whether in whole or partial, and whether for
diminution in value of the leasehold or to the fee, although Tenant shall have
the right, to the extent that the same shall not reduce Landlord’s award, to
claim from the condemnor, but not from Landlord, such compensation as may be
recoverable by Tenant in its own right for damage to Tenant’s business, fixtures
and improvements installed by Tenant as its expense.



ARTICLE IXDEFAULT


SECTION 9.1 DEFAULT

     Landlord may, at its option, terminate this Lease, as provided below and
take the action outlined in Paragraph 9.2 hereof, IF:

A. Tenant defaults in the payment of any rentals or any other payments when due,
and such default shall continue for ten (10 days after notice from Landlord to
Tenant; OR


--------------------------------------------------------------------------------

B. Tenant defaults in fulfilling any of the other covenants or obligations of
this Lease on Tenant’s part to be performed hereunder, and such default has not
been cured within thirty (30) days after written notice from Landlord to Tenant
specifying the nature of said default; OR


C. The default so specified shall be of such a nature that the same cannot be
reasonably cured or remedied within said thirty (30) day period, if Tenant shall
not in good faith have commenced the curing or remedying of such default within
such thirty (30) day period and shall not thereafter diligently proceed
therewith to completion; OR


D. At any time during the term should there be filed by or against Tenant or
against any successor tenant then in possession, in any court, pursuant to any
statute, either of the United State or any state, a petition:


(i) in bankruptcy,


(ii) alleging insolvency,


(iii) for reorganization,


(iv) for the appointment of a receiver or trustee,


(v) for an arrangement under the Bankruptcy Acts, or


(vi) if a similar type or proceeding shall be filed and any such petition or
filing against Tenant has not been dismissed within a period of one hundred
twenty (120) days; OR


E. Tenant makes or proposes to make an assignment for the benefit of creditors,
OR


F. Tenant does, or permits to be done, any act which creates a mechanic’s or
materialmen’s lien or claim therefore against the Premises of the Center and
fails to have the same released or bonded over within thirty (30) days after
receipt of a notice of the filing thereof; OR


G. Tenant fails to furnish Landlord with a copy of any insurance policy required
to be furnished by Tenant to Landlord when due, and such default shall continue
for thirty (30) days after written notice from Landlord, Landlord may elect:


(i) to terminate this Lease, or


(ii) to assess and collect an administrative fee of Five Dollars ($5.00) for
each day said policy has not been received in the office of Landlord at the
close of each business day.



SECTION 9.2 LANDLORD’S RIGHTS ON DEFAULT

If the notice provided shall have been given and the term shall expire as
aforesaid, Landlord may pursue any of its rights and remedies at law or in
equity, including the right to terminate this Lease, in which case Tenant shall
immediately surrender the Premises to Landlord. If Tenant fails to surrender the
Premises, Landlord may, in compliance with applicable law and without prejudice
to any other right or remedy, enter upon and take possession of the Premises and
expel and remove Tenant, Tenant’s property and any party occupying all or any
part of the Premises.

     Should Landlord elect to re-enter or should it take possession pursuant to
legal proceedings or pursuant to any notice provided for by law, it may make
such alterations and repairs as may be necessary in order to relet the Premises
or any part thereof, for such term or terms (which may be for a term extending
beyond the term of this Lease) and at such rentals and upon such other terms and
conditions as Landlord, it its sole discretion, may deem advisable. Upon each
such reletting, all rentals received by Landlord from such reletting shall be
applied, first, to the payment of any indebtedness, other than Rent due
hereunder from Tenant to Landlord; second, to the payment of any costs and
expenses of such reletting, including brokerage fees and to costs of such
alterations and repairs; third, to the payment of Rent due and unpaid hereunder,
the residue, if any, shall be held by Landlord and applied in payment of the
future rent as the same may become due and payable hereunder. If such rentals
received from such reletting during any month be less than that to be paid
during the month by Tenant as set forth herein, Tenant shall pay any such
deficiency to Landlord. Such deficiency shall be calculated and paid monthly.
Landlord shall recover from Tenant all damages it may incur by reason of
Tenant’s default, including the cost of recovering the Premises and, including
charges equivalent to Rent reserved in this Lease, for the remainder of the
stated terms, all of which amounts shall be immediately due and payable from
Tenant to Landlord.

--------------------------------------------------------------------------------

     The parties hereby waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other or any
matters whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Premises,
and/or claim of injury or damage.

     In the event of a breach by Tenant of any of the covenants or provisions
hereof, Landlord shall have, in addition to any other remedies which it may
have, the right to invoke any remedy allowed at law or in equity, including
injunctive relief, to enforce Landlord’s rights or any of them, as if re-entry
and other remedies were not herein provided for.

     In the event of any litigation arising out of a breach or the enforcement
of this Lease, the prevailing party in such litigation shall be entitled to
recovery of all costs, including reasonable attorneys’ fees.

     Notwithstanding anything in this Lease to the contrary, Landlord reserves
all rights which any state or local laws, rules, regulations or ordinances
confer upon a Landlord against a tenant in default.


SECTION 9.3 NON-WAIVER PROVISIONS

     The failure of Landlord to insist upon a strict performance of any of the
terms, conditions and covenants herein shall not be deemed to be a waiver of any
rights or remedies that Landlord may have and shall not be deemed a waiver of
any subsequent breach or default in the terms, conditions and covenants herein
contained except as may be expressly waived in writing.

     The maintenance of any action or proceeding to recover possession of the
Premises or any installment or installments of Rent or any other monies that may
be due or become due from Tenant to Landlord shall not preclude Landlord from
thereafter instituting and maintaining subsequent actions or proceedings for the
recovery or possession of the premises or of any other monies that may be due or
become due from Tenant including all expenses, court costs and attorneys’ fees
and disbursements incurred by Landlord in recovering possession of the Premises
and all costs and charges for the care of the Premises while vacant. Any entry
or re-entry by Landlord shall not be deemed to absolve or discharge Tenant from
liability hereunder.


ARTICLE X
SECURITY DEPOSIT


SECTION 10.1 SECURITY DEPOSIT

A. Tenant has deposited with Landlord the sum specified in Item 11 of the
Definitions to be retained by Landlord without liability for interest, as
security for the payment of all rent and other sums of money which shall or may
be payable for the full stated term of this Lease, and any extension or renewal
thereof, and for the faithful performance of all the terms of this Lease to be
observed and performed by Tenant.


B. If any of the Rent herein reserved or any other sum payable by Tenant to
Landlord shall be overdue and unpaid or should Landlord make payment son behalf
of Tenant, or it Tenant shall fail to perform any of the terms of this Lease,
then Landlord may, at its option and without prejudice to any other remedy which
Landlord may have on account thereof, appropriate and apply said entire deposit
or so much thereof as may be necessary to compensate Landlord toward the payment
of Rent or Additional Rent or loss or damage sustained by Landlord due to breach
on the part of Tenant; and Tenant shall promptly upon demand restore said
security to the original sum deposited. Within fifteen days after the end of the
twenty-fourth month of the Lease Term, provided Tenant shall not be in default
hereunder and shall have complied with all the terms, covenants and conditions
of this Lease, return to Tenant said sum on deposit or such portion thereof then
remaining on deposit with Landlord as set forth herein.



SECTION 10.2 PERSONAL PROPERTY

     Landlord hereby waives any statutory lien or other interest (including any
security interest) in all goods, wares, equipment, fixtures, furniture,
inventory, accounts, contract rights, chattel paper and other personal property
of Tenant situated on the Premises.

--------------------------------------------------------------------------------


SECTION 10.3 TRANSFER OF DEPOSIT

     In the event of a sale or transfer of the Center or any portion thereof
which includes the Premises, or in the event of the making of a lease of the
Center or of any portion, or in the event of a sale or transfer of the leasehold
estate under any such underlying lease, the grantor, transferor or Landlord, as
the case may be, shall thereafter be entirely relieved of all terms, covenants
and obligations thereafter to be performed by Landlord under this Lease to the
extent of the interest or portion so sold, transferred or leased, and it shall
be deemed and construed, without further agreement between the parties and the
purchaser, transferee or Tenant, as the case may be, has assumed and agreed to
carry out any and all covenants of Landlord hereunder; provided that (i) any
amount then due and payable to Tenant or for which Landlord or the then grantor,
transferor or Landlord would otherwise then be liable to pay to Tenant (it being
understood that the owner of an undivided interest in the fee or any such lease
shall be liable only for his or its proportionate share of such amount) shall be
paid to Tenant; (ii) the interest of the grantor, transferor or Landlord, as
Landlord, in any funds then in the hands of Landlord or then grantor, transferor
or Landlord in which Tenant has an interest (including all security deposits),
shall be turned over, subject to such interest, to the then grantee, transferee
or Tenant; and (iii) notice of such sale, transfer or lease shall be delivered
to Tenant.


ARTICLE XI
ADDITIONAL TENANT AGREEMENTS


SECTION 11.1 MORTGAGE FINANCING AND SUBORDINATION

     This Lease and all of Tenant’s rights hereunder are and shall be
subordinate to the present mortgage upon the Center, as well as to any existing
ground lease; however, Tenant shall, upon request of either Landlord, the holder
of any mortgage or Deed of Trust now or hereafter placed upon the Landlord’s
interest in the Premises or future additions thereto, and to any ground lease
now or hereafter affecting the Premises, execute and deliver upon demand, such
further instruments subordinating this Lease to the lien of any such mortgage or
mortgages, and such ground lease, provided such subordination shall be upon the
express condition that this Lease shall be recognized by the mortgagees and
ground lessors and that the rights of Tenant shall remain in full force and
effect during the term of this Lease and any extension thereof, notwithstanding
any default by the mortgagors with respect to the mortgages or any foreclosure
thereof, or any default by the ground lessee, so long as Tenant shall perform
all of the covenants and conditions of this Lease. Tenant agrees to execute all
agreements reasonably required by Landlord’s mortgagee or ground lessor or any
purchaser at a foreclosure sale or sale in lieu of foreclosure by which
agreements Tenant will attorn to the mortgagee or purchaser or ground lessor.


SECTION 11.2 ASSIGNMENT OR SUBLETTING

     All assignments of this Lease or subleases of the Premises by Tenant shall
be subject to and in accordance with all of the provisions of this Section.

     Tenant may assign this Lease or sublease the Premises, in whole or in part,
to a wholly-owned corporation or controlled subsidiary of Tenant or to a party
other than a wholly-owned corporation or controlled subsidiary of Tenant which
acquires Tenant or substantially all of Tenant’s assets. All other assignments
of subleases may not be made without first having obtained the written consent
of Landlord, such consent not to be unreasonably withheld or delayed. Unless
otherwise agreed by Landlord in writing, no such assignment shall release Tenant
from its obligations under this Lease.

     Any assignment of sublease by Tenant shall be only for the purpose
specified in Section 1.4, Use of Premises, and for no other purpose, and in no
event shall any assignment or sublease of the Premises release or relieve Tenant
from any obligations of this Lease and said assignee or sublessee must assume
Tenant’s obligations under this Lease.

     In the event that Tenant shall seek Landlord’s permission to assign this
Lease or sublet the Premises, Tenant shall provide to Landlord the name,
address, financial statement and business experience resume of the proposed
assignee or subtenant for the three prior years and such other information
concerning such proposed assignee or subtenant as Landlord may reasonably
request. This information shall be in writing and shall be received by Landlord
no less than thirty (30) days’prior to the effective date of the proposed
assignment or sublease. It shall be a condition to any consent by Landlord to an
assignment or sublease that tenant shall pay to Landlord a processing fee in the
amount of One Hundred Twenty Five and No/100 ($125.00). Tenant also agrees to
reimburse Landlord for any reasonable legal fees incurred by Landlord in
connection with the review and preparation of assignment or sublease-related
documents. Payment of the processing fee shall be submitted along with Tenant’s
request for Landlord’s consent. Any consent by Landlord to any assignment or
sublease, or to the operation of a concessionaire or licensee, shall not
constitute a waiver or the necessity for such consent to any subsequent
assignment or sublease, or operation by a concessionaire or licensee.

--------------------------------------------------------------------------------

     Any breach of the assignment clause by Tenant will constitute a default
under the terms of this Lease and Landlord shall have all rights and remedies
available to it as set forth herein.

     In the event Tenant shall sublease the entire Premises for rentals in
excess of those rentals payable hereunder, Tenant shall pay to Landlord, as
Additional Rent hereunder, one-half of the net amount (after out-of-pocket
expenses directly related to such sublease) all such excess rentals.

     Any proposed assignee or subtenant of Tenant shall assume Tenant’s
obligations hereunder and deliver to Landlord an assumption agreement in form
satisfactory to Landlord no less than ten (10) days prior to the effective date
of the proposed assignment.

     Notwithstanding any of the foregoing provisions, if Tenant is then in
default under any of the terms of this Lease, Tenant may not assign or sublet
the Premises in whole or in part.


SECTION 11.4 SHORT FORM LEASE

     Neither party shall record this Lease or a short form thereof without the
express written consent of the other.


SECTION 11.5 SURRENDER OF PREMISES AND HOLDING OVER

     At the expiration of the term, Tenant shall surrender the Premises in good
condition, reasonable wear and tear and damage by casualty excepted, and Tenant
shall surrender all keys for the Premises to Landlord at the place then fixed
for the payment of Rent and shall inform Landlord of all combinations on locks,
safes and vaults, if any, in the Premises. Tenant shall remove all its trade
fixtures and any alterations or improvements, subject to the provisions of
Section 6.1, before surrendering the Premises, and shall repair, at its own
expense, any damage to the Premises caused thereby. Tenant’s obligations to
observe or perform this covenant shall survive the expiration or other
termination of the term of this Lease. In the event Tenant remains in possession
of the Premises after the expiration of the tenancy created hereunder, whether
or not with the consent or acquiescence of Landlord, and without the execution
of a new lease, Tenant, at the option of Landlord, shall be deemed to be
occupying the Premises as a tenant at will on a week-to-week tenancy shall be
payable weekly at 150% of the Fixed Minimum Rent, and 150% of all other charges
due hereunder, and it shall be subject to all the other terms, conditions,
covenants, provisions and obligations of this Lease, and no extension or renewal
of this Lease shall be deemed to have occurred by such holding over. Tenant’s
obligations to observe or perform this covenant shall survive the expiration or
other termination of the term of this Lease.


SECTION 11.6 ESTOPPEL CERTIFICATES

     Landlord and Tenant agree to provide one another at any time, within ten
(10) days of receipt of a written request, a statement certifying that this
Lease is unmodified and in full force and effect or, if there have been
modifications, that same are in full force and effect as modified and stating
the modifications, and the dates to which the Fixed Minimum Rent and other
charges have been paid in advance, if any. It is intended that any prospective
purchaser or mortgagee of the Premises may rely upon any such statement
delivered pursuant to this paragraph.


SECTION 11.7 DELAY OF POSSESSION

     If the Landlord is unable to give possession of the Premises on the date of
the commencement of the aforesaid term by reason of the holding over of any
prior tenant or tenants for any other reason, then an abatement or diminution of
the Rent to be paid hereunder shall be allowed Tenant under such circumstances,
but nothing herein shall operate to extend the term of the Lease beyond the
agreed expiration date; and said abatement of Rent shall be the full extent of
Landlord’s liability to Tenant for any loss or damage to Tenant on account of
said delay in obtaining possession of the Premises.


SECTION 11.8 COMPLIANCE WITH LAW, WASTE AND NO NUISANCES

     Tenant shall comply with all governmental laws, ordinances and regulations
applicable to Tenant’s use of the Premises and shall promptly comply with all
governmental orders and directives for the correction, prevention and abatement
of nuisances in, upon, or connected with the Premises, all at Tenant’s sole cost
and expense. Tenant shall not commit, or suffer to be committed, any waste upon
the Premises or any nuisance, other act, or thing which may disturb the quiet
enjoyment of any other tenant in the Center in which the Premises may be
located.

--------------------------------------------------------------------------------


SECTION 11.9 RULES AND REGULATIONS

     Tenant’s use of the Premises shall be subject, at all times during the term
of this Lease, to Landlord’s right to adopt in writing, from time to time,
modify and/or rescind reasonable Rules and Regulations not in conflict with any
of the express provisions hereof governing the use of the parking areas, walks,
driveways, passageways, signs, exterior of the building, lighting and other
matters affecting other tenants in and the general management and appearance of
the Center of which the Premises are a part, but no such rule or regulation
shall discriminate against Tenant. The current Rules and Regulations are
attached hereto as Exhibit “C” and made a part hereof.


SECTION 11.10 ABANDONMENT

     If Tenant shall permanently abandon, vacate or surrender the Premises, or
be dispossessed by process of law or otherwise, any personal property belonging
to Tenant left on the Premises shall, at the option of the Landlord, be deemed
abandoned.


SECTION 11.11 HAZARDOUS WASTE

     The term “Hazardous Substances”, as used in this lease shall mean
pollutants, contaminants, toxic or hazardous wastes, or any other substances,
the use and/or removal of which is required or the use of which is restricted,
prohibited or penalized by any “Environmental Law”, which term shall mean any
federal, state or local law or ordinance or other statute of a governmental or
quasi-governmental authority relating to pollution or protection of the
environment. Tenant hereby agrees that (i) no activity will be conducted on the
Premises that will produce any Hazardous Substance, except for such activities
that are part of the ordinary course of Tenant’s business activities that are
part of the ordinary course of Tenant’s business (the “Permitted Activities”),
provided said Permitted Activities are conducted in accordance with all
Environments Laws and Tenant shall be responsible for obtaining any required
permits and paying any fees and providing any testing required by any
governmental agency; (ii) the Premises will not be used in any manner for the
storage of any Hazardous Substances except for the storage of such materials
that are used in the ordinary course of Tenant’s business (the “Permitted
Materials”), provided such Permitted Materials are properly stored in a manner
and location meeting all Environmental Laws; (iii) no portion of the Premises
will be used as a landfill or a dump; (iv) Tenant will not install any
underground tanks of any type: (v) Tenant will not allow any surface or
subsurface conditions to exist or come into existence that constitute, or with
the passage of time may constitute a public or private nuisance; (vi) Tenant
will not permit any Hazardous Substances to be brought onto the Premises, except
for the Permitted Materials described above, and if so brought or found located
thereon, the same shall be immediately removed, with proper disposal, and all
required cleanup procedures shall be diligently undertaken pursuant to all
Environmental Laws. Landlord or Landlord’s representative shall have the right
but not the obligation to enter the Premises for the purpose of inspecting the
storage, use and disposal of Permitted Materials to ensure compliance with all
Environmental Laws. Should it be determined, in Landlord’s sole opinion, that
said Permitted Materials are being improperly stored, used, or disposed of, then
Tenant shall immediately take such corrective action as requested by Landlord.
Should Tenant fail to promptly take such corrective action, Landlord shall have
the right to perform such work, and Tenant shall promptly reimburse Landlord for
any and all costs associated with said work. If, at any time during or after the
term of this Lease, the Premises are found to be so contaminated or subject to
said condition as a result of Tenant’s actions or inactions, Tenant shall
diligently institute proper and thorough cleanup procedures at Tenant’s sole
cost, and Tenant agrees to indemnify and hold Landlord harmless from all claims,
demands, actions, liabilities, costs, expenses, damages and obligations of any
nature arising from or as a result of the use of Premises by Tenant. The
foregoing indemnification shall survive the termination or expiration of this
Lease.


ARTICLE XII
MISCELLANEOUS PROVISIONS


SECTION 12.1 NOTICES

     Whenever notice shall or may be given to either of the parties by the
other, such notice shall be in writing and be either delivered in person or sent
by registered or certified mail, with return receipt requested.

--------------------------------------------------------------------------------

     Notice to Landlord shall be sent to the address specified in Item 14 of the
Definitions.

     Notice to Tenant shall be sent to the address specified in Item 14 of the
Definitions.

     If by mail, any notice under this Lease shall be deemed to have been given
at the time it is received by the addressee.


SECTION 12.2 MODIFICATION; BINDING AGREEMENT; ENTIRE AGREEMENT

     This Lease contains all of the agreements between the parties hereto, and
it may not be modified in any manner other than by agreement in writing signed
by all parties hereto or their successors in interest. The terms, covenants and
conditions contained herein shall inure to the benefit of and be binding upon
Landlord and Tenant and their respective heirs, successors and assigns, except
as may be otherwise expressly provided in this Lease. This Lease, together with
all exhibits thereto constitutes the entire agreement between the parties
concerning the leasing of space in the Center and supersedes all prior
agreements relating thereto.


SECTION 12.3 PROVISIONS SEVERABLE

     If any term or provision of this Lease or the application thereof to any
person or circumstance shall, to any extent, be illegal, invalid or
unenforceable, the remainder of this Lease, or the application of such term or
provision to persons or circumstances other than those to which it is held
illegal, invalid or unenforceable shall not be affected hereby and each term and
provision of this Lease shall be valid and be enforced to the fullest extent
permitted by law.


SECTION 12.4 CAPTIONS

     The captions contained herein are for convenience and reference only and
shall not be deemed as part of this Lease or construed as in any manner limiting
or amplifying the terms and provisions of this Lease to which they relate.


SECTION 12.5 RELATIONSHIP OF THE PARTIES

     Nothing herein contained shall be deemed or construed as creating the
relationship of principal and agent or of partnership or joint venture between
the parties hereto; it being understood and agreed that neither the method of
computing rent nor any other provision contained herein nor any acts of the
parties hereto shall be deemed to create any relationship between the parties
other than that of Landlord and Tenant.


SECTION 12.6 ACCORD AND SATISFACTION

     No payment by Tenant or receipt by Landlord of a lesser amount than the
Rent herein stipulated shall be deemed to be other than on account of the
earliest stipulated Rent nor shall any endorsement or statement on any check or
any letter accompanying any check or payment without prejudice to Landlord’s
right to recover the balance of such Rent or pursue any other remedy provided
for in this Lease or available at law or in equity.


SECTION 12.7 BROKER’S COMMISSION

     Except as described in the Addendum, Tenant warrants that there are no
claims for broker’s commissions or finder’s fees attributable to Tenant in
connection with its execution of this Lease and agrees to indemnify and save
Landlord harmless from any liability that may arise from such claim, including
reasonable attorneys’fees.


SECTION 12.8 DUE AUTHORIZATION; CORPORATE STATUS

     In the event this Lease is signed on behalf of Tenant by a person in a
representative capacity, each person or persons signing in such capacity
represents and warrants to the Landlord and its successors and assigns that:


  a. the execution and delivery of this Lease has been duly and validly
authorized and all requisite actions have been taken to make it valid and
binding on the Tenant;


--------------------------------------------------------------------------------

  b. the Tenant will, on the date of the commencement of this Lease, be duly
organized, validly existing and in good standing in the state of its
organization and entitled to conduct its business in the state where the
Premises are located.


     If Tenant is a corporation, Tenant’s corporate status shall continuously be
in good standing and active and current with the state of its incorporation and
the state in which the Center is located at the time of execution of the Lease
and Tenant shall keep its corporate status active and current throughout the
term of the Lease or any extensions or renewals.


SECTION 12.9 SUBSTITUTION OF PREMISES

     Landlord shall have no right, after the date of execution of this Lease, to
substitute for the Premises any other premises in the building.


SECTION 12.10 CERTAIN RIGHTS RESERVED TO LANDLORD

     Landlord reserves and may exercise the following rights without affecting
Tenant’s obligations hereunder:

     a. to change:


1. the name of the property;


2. the street address if so directed by the appropriate governmental authority;


3. the suite numbers of the building (landlord to pay for all reasonable costs
associated with such change).


     b. to install or maintain a sign or signs on the exterior of the building


SECTION 12.11 COVENANT OF QUIET ENJOYMENT.

     Subject to the provisions of Sections 8.1 and 8.2 of this Lease, provided
Tenant pay the Rent and other charges provided herein and complies with the
terms of this Lease, its quiet enjoyment of the Premises during the Lease Term
shall not be disrupted.

EXECUTED BY LANDLORD, this 12th day of July , 2000.


LANDLORD:  RBP, LLC AN ALABAMA LIMITED LIABILITY COMPANY
BY:  ENGEL REALTY COMPANY, INC., IT’S MANAGING MEMBER


BY:  /S/ WILLIAM E. COLEMAN


ITS: PRESIDENT

EXECUTED BY TENANT, this 12th day of July, 2000.


TENANT:  BIOCRYST PHARMACEUTICALS, INC.


BY:  /S/ W.RANDALL PITTMAN


TITLE: CHIEF FINANCIAL OFFICER

--------------------------------------------------------------------------------

EXHIBITS:

The exhibits listed hereunder and attached to this Lease are incorporated and
made a part hereof by reference:

Exhibit A - Legal Description (not included)
Exhibit B - Site Plan (not included)
Exhibit C - Rules and Regulations
Exhibit D - Addendum to Lease
Exhibit E - Tenant Improvements and Leasing Commissions

--------------------------------------------------------------------------------


“EXHIBIT C”
RULES AND REGULATIONS


1. The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors or halls shall not b obstructed or encumbered by any Tenant or used
for any purpose other than ingress and egress to and from the Premises.


2. No awnings or other projections shall be attached to the outside walls of the
Center without the prior written consent of the Landlord. No curtains, blinds,
shades or screens shall be attached to, hung in or used in connection with any
window or door of the Premises without the prior written consent of the
Landlord. Such awnings, projections, curtains, blinds, shades, screens or other
fixtures must be quality type, design and color, and attached in the manner
approved by the Landlord.


3. No sign advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by any Tenant on any part of the outside or inside
of the premises or Center without the prior written consent of the Landlord. In
the event of the violation of the foregoing by any Tenant, the Landlord may
remove such violation of this rule at the expense of Tenant. Exterior signs at
front doors shall be inscribed, painted or affixed at the Tenant’s expense and
shall be of a size, color and style acceptable to the Landlord. Landlord
reserves the right to install and maintain a sign of signs on the exterior of
the Center.


4. The sashes, sash doors, skylights, windows and doors that reflect or admit
light and air into the halls, passageways or other public places in the Center
shall not be covered or obstructed by any Tenant, nor shall any bottles, parcels
or other articles be placed on the window ledges.


5. No showcase or other articles shall be put in front or affixed on any part of
the exterior of the Center nor placed in the halls, corridors or vestibules,
without the prior written consent of the Landlord.


6. The water, wash closets and other plumbing fixtures shall not be used for any
purpose other than those for which they were constructed, and no sweepings,
rubbish, rags or other substance shall be thrown therein. All damages resulting
from any misuse of the fixtures shall be borne by the Tenant who, or whose
servants, employees or agents, shall have caused the same.


7. No Tenant shall mark, paint, drill into or in any way deface any part of the
Premises or the Center of which they form a part. No boring, cutting or
stringing of wires shall be permitted except with the prior written consent of
Landlord as it may direct. No Tenant shall lay linoleum or other similar floor
covering, so that the same shall come in direct contact with the floor of the
Premises, and if linoleum or other similar floor covering is desired to be used,
an interlining of builder’s deadening felt shall be first affixed to the floor
by a paste or other similar material soluble in water, the use of cement or
other similar adhesive material being expressly prohibited.


8. No bicycles, baby carriages, vehicles, birds, or animals of any kind shall be
brought into or kept in or about the Premises, and no cooking shall be done or
permitted by any Tenant in the Premises. However, this does not prevent Tenant
from having coffee, soft drinks, candy and other items for use of Tenant’s
employees, servants, agents or visitors. Tenant shall not cause or permit any
unusual or objectionable odors to be produced upon or permeates from the
Premises.


9. No space in the Center shall be used for manufacturing or for the sale of
property of any kind at auction.


--------------------------------------------------------------------------------

10. No Tenant shall make or permit to be made, any disturbing noises or disturb
or interfere with occupants of the Center or neighboring buildings or premises
of those having business with them. No Tenant shall throw anything out the
doors, windows or skylights, or down the passageways.


11. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any Tenant, nor shall any changes be made in existing locks
or the mechanism thereof, without the prior written approval of Landlord, which
approval shall not be unreasonably withheld. Tenant shall be supplied, free of
charge, with two keys for each door on the Premises. Each Tenant must, upon the
termination of his tenancy, restore to the Landlord all keys of stores, offices
and toilet rooms, either furnished to or otherwise procured by such Tenant.


12. All removals of the carrying in or out of any safes, freight furniture or
bulky matter of any description must take place during the hours which the
Landlord or agent may determine from time to time. The Landlord reserves the
right to prescribe the weight and position of all safes, which must be placed
upon two-inch plank strips to distribute the weight. The moving of safes with
other fixtures or bulky matter of any kind must be made with previous notice to
the Landlord and under his supervision. Tenant agrees not to place a load upon
any floor of the Premises exceeding the floor load per square foot area which
such floor was (and is) designed to carry and which is allowed by law. Business
machines and mechanical equipment shall be placed and maintained by Tenant at
Tenant’s expense in settings sufficient, in Landlord’s judgment, to absorb and
prevent vibration, noise and annoyance.


13. No Tenant shall occupy or permit any portion of the Premises leased to him
to be occupied as an office for a public stenographer or a public typist, for
the manufacture or sale of liquor, narcotics, dope or tobacco in any form, as a
barber or manicure shop, or as an employment bureau.


14. No Tenant shall open, or permit windows in the Premises to be opened at any
time.


15. The Premises shall not be used for lodging or sleeping, or for any immoral
or illegal purposes.


16. The requirements of Tenants will be attended to only upon application to the
office of the Center. Employees shall not perform any work or do anything
outside their regular duties unless under special instructions from the office
of the Landlord.


17. Canvassing, soliciting and peddling in the Center are prohibited and each
Tenant shall cooperate to prevent the same.


--------------------------------------------------------------------------------


“EXHIBIT D”
ADDENDUM TO LEASE

1. Fixed Minimum Rent Payment: Tenant agrees to pay Fixed Minimum Rent in the
following amounts:


  July 1, 2000 - June 30, 2001      :      $32,179.58/month
July 1, 2001 - June 30, 2002      :      $33,144.97/month
July 1, 2002 - June 30, 2003      :      $34,139.32/month
July 1, 2003 - June 30, 2004      :      $35,163.50/month
July 1, 2004 - June 30, 2005      :      $36,218.40/month
July 1, 2005 - June 30, 2006      :      $37,304.96/month
July 1, 2006 - June 30, 2007      :      $38,424.11/month
July 1, 2007 - June 30, 2008      :      $39,576.83/month
July 1, 2008 - June 30, 2009      :      $40,764.13/month
July 1, 2009 - June 30, 2010      :      $41,987.06/month


2. Tenant Improvements: Tenant is in the process of making certain improvements
to the Premises. All such improvement constructed by Tenant shall be done in a
first-class, workmanlike manner.


  General Contractor:


  (a) Landlord has approved Tenant’s plans and the selection of Golden &
Associates Construction as the general contractor to complete Tenant
Improvements in accordance with the approved plans and specifications.


  (b) Tenant and/or Tenant’s contractors and subcontractors shall be required to
provide, in addition to the insurance required to be maintained by Tenant
pursuant to this Lease, the following types of insurance and the following
minimum amounts naming Landlord as an additional insured.


   (i) Workmen’s compensation coverage with limits of at least $500,000.00 for
the employer’s liability coverage thereunder or statutory limits.


   (ii) Builder’s Risk-Completed Value fire and extended coverage covering
damage to the construction and improvements to be made by Tenant in amounts at
least equal to the estimated completed cost of said construction and
improvements.


        Original or duplicate policies for all of the foregoing insurance have
been delivered to Landlord. In all other respects the insurance covering
above-mentioned shall comply with the provisions of the Lease.


  (c) Tenant hereby assumes any and all liability including any arising out of
statutory or common law for any and all injuries to or death of any and all
persons, including Tenant’s contractors and subcontractors and their employees
and any liability for any and all damage to property caused by, or resulting
from, or arising out of any act or omission on the part of the Tenant, its
contractors and its or their subcontractors or employees in the performance of
Tenant’s work and agrees to defend indemnify and save harmless Landlord from and
against all damages, costs, liabilities, losses and/or expenses (including legal
fees and expenses which Landlord may incur, suffer or pay as the result of
claims or lawsuits due to, because of, or arising out of any and all such
injuries, death and/or damage. Tenant agrees to insure the foregoing assumed
contractual liability and deliver to Landlord evidence that it has obtained said
contractual liability coverage.


--------------------------------------------------------------------------------

  (d) If, because of any act or omission (or alleged act or omission) of Tenant,
any mechanics or other lien, charge, order or encumbrance is valid or
enforceable as such shall be filed against the Premises or the Center, Tenant
shall, at its costs and expense, cause same to be discharged of record or bonded
within ten (10) days after notice to Tenant of the filing thereof; and Tenant
shall indemnify and save harmless Landlord against and from all costs,
liabilities, suits, penalties, claims and demands, including reasonable
attorneys’ fees resulting therefrom. If Tenant fails to comply with the
foregoing provisions, Landlord shall have the option of discharging or bonding
any such lien, charge, order or encumbrance, and Tenant agrees to reimburse
Landlord for all costs, expenses and other sums of money in connection therewith
(as additional rental). All materialmen, contractors, artisans, mechanics or
laborers and any other persons now or hereafter contracting with Tenant for the
furnishing of labor, services, materials, supplies or equipment with respect to
any portion of the demised Premises at any time from the date thereof until the
end of the Term, are hereby charged with notice that they must look exclusively
to Tenant to obtain payment for same. Landlord shall not perform any work for
Tenant without written authorization by Tenant together with payment by Tenant
in advance for such work.


  (e) It shall be Tenant’s responsibility to cause each of Tenant’s contractors
and subcontractors to maintain continuous protection of the Premises in the
Building.


  (f) Contractors and/or subcontractors participating in the Tenant Improvements
shall be required to remove and dispose of as necessary or as Landlord may
direct, all debris, rubbish of whatever kind remaining in the Building or in
proximity thereto which was brought in or created by the performance of the
Tenant Improvements. If at any time Tenant’s contractors and/or subcontractors
shall neglect, refuse or fail to remove any debris, rubbish, surplus materials
or temporary structures within 24 hours after written notice to Tenant, Landlord
may remove the same at Tenant’s expense.


  (g) Each of the contractors and/or subcontractors participating in the Tenant
Improvements shall guarantee in writing that the work done by it will be free
from any defects in workmanship and materials for a period of not less than one
(1) year from the date of completion and acceptance thereof. Tenant shall
require and furnish Landlord evidence that any such contractors and/or
subcontractors shall be responsible for the replacement or repair without
additional charge to Landlord of any and all work done or furnished by or
through such contractors and/or subcontractors which becomes defective within
one (1) year after completion, or such longer period as may be specified in any
contract for construction. Replacement or repair of such work shall include
without additional charge to Landlord all expenses and damages in connection
with such removal, replacement of all or any part of the work or any part of the
Building which may be damaged or disturbed thereby. All warranties or guarantees
as to materials or workmanship or their respect to Tenant’s work shall be
contained in the contract or subcontract shall provide that said guarantees or
warranties shall inure to the benefit of both Landlord and Tenant and may be
directly enforced by either of them.


  Landlord Contribution: Landlord does hereby grant to Tenant an allowance of
Nine and 00/100 Dollars ($9.00) per square foot of floor area in the Demised
Premises (said amount herein referred to as the “Landlord’s Contribution”) to be
paid by Landlord to Tenant toward the completion of the Tenant Improvements as
contained in this Lease. Landlord shall pay Tenant upon completion of Tenant
Improvements, but no later than August 31, 2000, upon receipt of documentation
of the total cost of the Tenant Improvements which has been projected to be
approximately $1.5 million.


3. Expansion: Tenant shall be granted an option to expand into approximately
10,800 s.f. located at 2192 Suite G and 7,200 s.f. located at 2192 Suite F
(Expansion Area). Expiration and Tenant’s written notification date are shown
below:


  Suite # Current
Lease Expiration Tenant’s Written
Notification Date   2192-F May 31, 2002 August 31, 2001   2192-G October 31,
2002 January 31, 2002

--------------------------------------------------------------------------------

  Upon Landlord acceptance of Tenant’s written notification for its desire to
expand on or before the dates set forth above, Landlord agrees to use
commercially reasonable efforts to deliver the Expansion Area to Tenant on the
expiration of the current lease term as set forth above. Within 30 days after
occupancy of either of the Expansion Areas, Landlord agree to provide Tenant
with a $2.50 per square foot allowance toward the cost of making tenant
improvements in the Expansion Area and Tenant shall receive two (2) months free
rent for each Expansion Area. The fixed minimum rent of the Expansion Area shall
commence at $8.17 per square foot and shall escalate three percent (3%) annually
over the previous years rental. The Expansion Area’s lease term shall expire
concurrently with the term of the Lease on June 30, 2010. All other terms and
conditions contained in the Lease shall apply to the Expansion Area.


4. Option to Renew: Provided Tenant is not then in default under the terms of
the Lease, Tenant shall have a one (1) option to renew the Lease for an
additional term of five (5) years upon giving written notice to Landlord at
least nine (9) months prior to June 30, 2010, such renewal to be upon the
existing terms and conditions contained in the Lease at a mutually agreed upon
rental rate. If a mutually agreed upon rental rate is not agreed within six (6)
months of the lease expiration of June 30, 2010 the option to renew shall become
null and void and the Lease shall terminate on June 30, 2010. In the event
Tenant exercises said option, Landlord shall professionally clean the floors and
repaint the walls with material equivalent in quality and quantity to those
installed or used in the initial Tenant finish. At Tenant’s option, Landlord
shall reimburse Tenant the cost to professionally clean the floors and repaint
the walls, in lieu of performance of such work on Tenant’s behalf.


5. Early Termination: Provided Tenant is not then in default, Tenant shall have
the one time right to terminate the lease on June 30, 2008 by paying to Landlord
the unamortized portion of the tenant improvements allowance and leasing
commission costs associated with this Lease, as such amount is determined in
accordance with Exhibit E, ( “Early Termination Fee” ). Said tenant improvement
allowance and leasing commission costs ( “Expansion Costs” ) shall be calculated
by a level amortization over the ten (10) year primary term. Tenant must notify
Landlord in writing of its intent to terminate the Lease not less than two
hundred seventy (270) days prior to June 30, 2008.


6. Lease Commission: Landlord agrees to compensate Corporate Realty Associates,
Inc., as Tenant’s broker, a lease commission in the amount of two percent (2%)
of the gross lease value for 50,150 s.f. less the remaining value of Tenant just
terminated lease dated January 17, 1992. Landlord shall pay this lease
commission upon receipt of Tenant’s first month’s rent under the Lease.


7. Additional Security: In addition to all Landlord’s liens provided by law of
the State of Alabama, Tenant shall collaterally assign to Landlord, as
additional security for the payment of rent, and performance of other
obligations undertaken by Tenant in this lease, United States Treasury
securities with a market value of not less than Five Hundred Twenty Thousand and
No/100 Dollars ($520,000). The Treasury Securities shall be deposited in an
escrow account at __________________ pursuant to the terms of a mutually
acceptable escrow agreement. Provided Tenant is not in default under this lease,
Landlord shall release from escrow at the end of each lease year a portion of
said United States Treasury securities so long as the remaining securities have
a then current market value of no less than as follows:


                    Lease Year Market Value   July 1, 2000 - June 30, 2001  
$520,000.00     July 1, 2001 - June 30, 2002  $455,000.00     July 1, 2002 -
June 30, 2003  $390,000.00     July 1, 2003 - June 30, 2004  $325,000.00    
July 1, 2004 - June 30, 2005  $260,000.00     July 1, 2005 - June 30, 2006 
$195,000.00     July 1, 2006 - June 30, 2007  $130,000.00     July 1, 2007 -
June 30, 2008  $65,000.00     July 1, 2008 - June 30, 2009  -0-  

--------------------------------------------------------------------------------

  The form and substance of said escrow agreement must be acceptable in every
respect to Landlord and Landlord’s attorney. Tenant recognizes that Landlord
intents to assign its rights in and to the proceeds of the escrow account as
additional collateral to a lending institution to collaterize a loan to enable
Landlord to obtain the funds required to be made available to Tenant by Landlord
relating to this Lease. Tenant shall co-operate with Landlord’s lender to enable
it to receive an appropriate assignment of Landlord’s interest in such escrow
account.


  In the event of a sale or transfer of the Center or any portion thereof that
includes the Premises, Landlord shall assign its rights in the escrow account to
the purchaser and thereafter be entirely relieved of any obligation to return
the proceeds of such account to Tenant.


8. Non-Disturbance: Tenant shall receive non-disturbance agreements from present
or any future mortgagees or holders of other superior interests, if any.


9. Signage: Landlord shall permit Tenant to install a monument sign on the
property at a location to be designated by Landlord. Said signage shall conform
to City of Hoover and the Riverchase Architectural Committee and shall be the
sole cost and expense of Tenant.


10. Pest Control: Landlord agrees to maintain a service contract for termite
treatment to 2190/2192 Riverchase Business Park throughout its lease term.
Landlord will use its best commercially reasonable efforts to remedy any termite
infestation within twenty four (24) hours of notification by Tenant.


11. Exterior Lighting: Landlord, at its sole cost and expense, shall install
additional exterior lighting in the parking areas. Tenant requests Landlord to
present the upgraded plan for exterior lighting to Tenant for its review prior
to seeking approval from the Riverchase Architectural Committee, if required.


12. Suite K: Landlord agrees, at its sole cost and expense, to repair the
following items located in Suite K consisting of 7,200 square feet:


i) Reinstall a portion of the concrete floor located in the front left portion
(22 ft. by 33 ft.). Estimated cost of $4,038.00


ii) Recaulk, as needed, the joints of the concrete, tilt-up, exterior wall
panels. Estimated cost $344.00


iii) Remove two vents that penetrate the roof and install roof caps, Estimated
cost $1,785.00.


--------------------------------------------------------------------------------


“EXHIBIT E”


TENANT IMPROVEMENTS AND LEASING COMMISSIONS


Lease Size Tenant
Improvement Allowance Leasing
Commissions

--------------------------------------------------------------------------------

Current Lease   50,150 s.f.   $451,350.00   $141,493.50   Expansion - 2192 F 1) 
7,200 s.f.   $18,000.00   $10,677.36   Expansion - 2192 G 1)  10,800 s.f.  
$27,000.00   $14,667.30  


1) Expansion Costs will not be included in the Early Termination Fee in the
event Tenant does not exercise its option to expand as contained in Exhibit D,
Paragraph Three (3).